Evans, P. J.
1. A petition against a railway company to recover damages for personal injuries alleged to have been sustained because of a failure of the defendant to observe the blow-post law (Civil Code (1910), § 2G75) is amendable by alleging that the defendant was also negligent in that its servants in charge of the train, well knowing that the crossing on which the plaintiff was injured was a public crossing, and that there was frequent traveling thereon, failed to keep a lookout, and also that the defendant’s servants, with a knowledge of the plaintiff’s perilous situation, failed to apply the brakes or cheek the speed of the train.
0. The evidence supports the verdict.

Judgment affirmed.


All the Justices concur.